ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, Chief Judge, BIRCH, Circuit Judge, and GODBOLD, Senior Circuit Judge.
PER CURIAM:
This ease is remanded to the district court for it to reconsider the case in the light of the decision of the Supreme Court in Northeastern Florida Chapter of the Associated General Contractors of America v. City of Jacksonville, - U.S. -, 113 S.Ct. 2297, 124 L.Ed.2d 586 (1993). The court should permit plaintiff to amend its complaint to raise the validity of the second ordinance, if it wishes to do so. Church of Scientology F.S.O. v. City of Clearwater, 777 F.2d 598 (11th Cir.1985).